Title: Burwell S. Randolph to Dolley Madison, 24 September 1823
From: Randolph, Burwell S.
To: Madison, Dolley


        
          
            Madam
            24th September 1823
          
          It is a source of sincere regret that I have not the pleasure of being personally acquainted, with the two Individuals, who of all on earth besides, have been, the most bounteous friends, of my dear Mother and her children, and to whose patronage we owe every advantage we enjoy: for had it not

been for Mr: Madison and yourself Madam, I cannot conceive what would have been our fate, the happiness of being virtuous would now be our only consolation and support: but gratitude Madam is the only return I can make for so much benificence, and which I can never cease to feel, even in the utmost adversity, against which, we are defended by your liberal support alone. Flattered with the fairest promises of the President and Mrs: Hay (by whose request I left my vocation in Virginia) we have lived to see how faithless they are, and receive our only reward, mortification! Else, I would point out to them opportunities, of which they might avail themselves to promote our welfare, but it would be in vain to do so, at this time, it is reported, that there are some new arrangements to be made in the Navy Department on the 1st next month, by turning out some of their worthless Clerks, & it is thought Charles Hay will be made chief Clerk in that Department; so that if these changes are actually made, and they have been anticipated long before Mr: Thompson resigned, there will be two vacant Clerkships at 1400 dollars and one at 1000 dollars, and as I have every confidence in my capacity to fill either of them, I would apply to the President to aid me obtaining one of these appointments, but it would be useless, the like opportunities have repeatedly occurred, but he is always deaf to my intreaties, and completely inexorable: I should feel reproached by making this statement, if you were to think it was done with a view to solicit Mr: Madison’s influence in a positive manner; No Madam! I have to much regard and esteem, to excite his patient forbearance by making a direct application to him; but I hope you will pardon me in the request that you will use these suggestions, if you think they may not be inconsistent with my more primary wishes, of not putting Mr: Madison to any inconvenience, or trouble. I requested Commodore Rodgers by letter two days ago, to exert his influence in our behalf, but have not received an answer. Believe me to be, with sentiments of the warmest gratitude, and affectionate regard for my kind Benefactors, Madam most respectfully Yours truly,
          
            Burwell S. Randolph
          
        
        
          Present my regards to Mrs: Cutts & Mr: Todd.
        
      